Citation Nr: 0942826	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a knee disability.

3.  Entitlement to service connection for arteriosclerotic 
calcification of the knees.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1980 until 
February 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.

The issue of arteriosclerotic calcification of the knees is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not manifest during service, is not 
attributable to service and is unrelated to a service 
connected disease or injury.

2.  In-service chondromalacia and knee sprains were acute and 
resolved without residuals.  Current knee disability is not 
shown.


CONCLUSION OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service and is not proximately due to or the result of as 
service connected disease or injury.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A knee disability was not incurred in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008).  Service treatment records and records of non-
VA medical treatment have been obtained.  Furthermore, with 
regard to his knees, the Veteran was afforded an examination 
in April 2007 in which the examiner reviewed radiographic 
imaging and reached conclusions based on his objective 
examination of the Veteran.  The examination is found to be 
adequate.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to 
any complaints or treatment for tinnitus and in an 
examination at the time of separation the Veteran indicated 
that he had no problems with his ears.  Moreover, the post-
service evidence does not indicate any current complaints or 
treatment referable to tinnitus other than the Veteran's 
current claim before the Board.  Furthermore, the weight of 
the evidence does not indicate a relationship between the 
current disability and active service.  For all of these 
reasons, the evidence does not indicate that the claimed 
disability may be related to active service such as to 
require an examination, even under the low threshold of 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection. Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

Where a chronic disease is shown in service, or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean, however, that any manifestation in service will 
necessarily permit service connection.  Showing chronic 
disease in service requires a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310(a). This includes any increase in disability 
(aggravation) that is proximately due to or the result of a 
service connected disease or injury. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by 
service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 
When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury." 
Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as 
paragraph (c), and a new paragraph (b) was added, which 
states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected. However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury. The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran claims to suffer from tinnitus and to have 
injured his knees as a result of active service.  
Specifically, a statement made by the Veteran in April 2008 
seems tin indicate his belief that these disorders were 
suffered during training as an Airborn Ranger.  As an initial 
matter, the Board notes that the Veteran has not alleged that 
the claimed disabilities were incurred in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application.

Tinnitus

The Veteran's service treatment records do not reflect 
treatment or complaints referable to tinnitus.  On 
examination in December 1985, the Veteran reported that he 
did not have, nor had he ever had, ear trouble or hearing 
loss.  An examination revealed normal ears and ear drums.  
Abnormal audiometry was observed, but tinnitus was not 
indicated.

Based on the foregoing, the service treatment records show 
that the Veteran had normal ears with some loss of hearing 
acuity, but no reported tinnitus during service.  This does 
not in itself preclude a grant of service connection.  Again, 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that the claimed tinnitus is related 
to active service, for the reasons discussed below.

Following separation in February 1986, the record shows that 
in June 2006 the Veteran reported ear pain and in December 
2006 he underwent an audiological evaluation.  The evaluation 
showed loss in hearing acuity, but did not indicate tinnitus 
or ringing in the ears.  There is no other medical evidence 
regarding treatment of the ears.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service complaint can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, the Board 
notes that the Veteran is competent to give evidence about 
what he experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, tinnitus is capable of lay observation 
and thus his statements constitute competent evidence.  The 
Board must now consider the credibility of such evidence.  
Again, service treatment records do not reflect in-service 
complaints or treatment referable to tinnitus and the 
Veteran's medical separation examination indicated the 
Veteran's ears were normal aside from hearing loss.  The 
Board notes that, the Veteran has made inconsistent 
statements regarding the date of onset.  Specifically, in his 
August 2005 claim, the Veteran stated that tinnitus began in 
1981.  In-service examination in April 1981 showed normal 
ears and ear drums, tinnitus is not indicated and in a report 
of medical history the Veteran stated that he had never had 
ear trouble.  In an examination of January 1983, the Veteran 
endorsed hearing loss, but also stated that he had no ear 
trouble.  Finally in an undated examination taken at Hunter 
Army Air Field in Savannah, Georgia, the Veteran's ears and 
ear drums were normal and "no defects" were noted "other 
than high frequency hearing loss."  Given inconsistencies in 
the record, the Veteran's credibility is reduced and his 
statements are of limited probative value in establishing 
onset and continuity of symptomatology.  In this case we find 
the normal separation examination, the Veteran's denial of 
ear trouble at separation and the 19 year gap in between the 
Veteran's separation and the time he made a claim for 
benefits to be more probative than his statements alleging 
chronicity and continuity of symptomatology.

In his July 2007 Notice of Disagreement, the Veteran 
indicated that he wished for tinnitus to be consider as 
secondary to hearing loss, for which he was subsequently 
awarded service connection in May 2008.  Except as provided 
in 38 C.F.R. § 3.300(c), a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected. 38 C.F.R. § 3.310(a) (2008).  To 
establishing service connection on a secondary basis requires 
evidence sufficient to show tinnitus was either caused or 
aggravated by service a service connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, while the Veteran was awarded service connection for 
hearing disability, ts conrday catehe the date of onset.dary 
to hearing loss, for whihc the ears.. the seperation g for 
thehe evidence of record does not indicate that tinnitus was 
caused or aggravated by such hearing loss, or any other 
service connected disorder.  Accordingly, service connection 
for tinnitus cannot be granted on a secondary basis.

We note that the Veteran argues that he should be provided 
with VA examination in order to determine the etiology of his 
tinnitus.  The record shows that the Veteran is currently 
incarcerated with the California Department of Corrections.  
In March 2008, the RO indicated that an examination could not 
be conducted as it had no provider that could accommodate an 
audiological examination of a the Veteran in prison.  

In Bolton v. Brown, 8 Vet. App. 185 (1995), the Court 
addressed a situation in which an RO indicated that an 
examination could not be conducted because of the Veteran's 
incarceration and informed him that "since no current 
medical evidence is available, no change is warranted in the 
current evaluation of your [PTSD."  In its decision, the 
Court also indicated that, notwithstanding the duty to 
assist, VA is not authorized by statute or regulation to 
subpoena the warden of a state correctional facility and 
direct the release of the Veteran from that facility.

VA is required to tailor its assistance to meet the 
particular circumstances of confinement, as such individuals 
are entitled to the same care and consideration given their 
fellow Veterans, and to ensure that the Veteran is fully 
informed of the evidence needed to support his claim as well 
as the means and methods of providing this evidence.  In this 
case, the Board believes that the duty to assist has been 
met.  Specifically, while an attempt was made to secure an 
audiological examination of the Veteran, the record does not 
indicate that such an examination need be conducted.  As 
stated in the VCAA section of this decision, service 
treatment records are silent as to complaints or treatment of 
tinnitus and an examination at separation showed no problems 
with his ears.  Furthermore, the weight of the evidence does 
not indicate a relationship between the current disability 
and active service.  Accordingly, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Veteran is not owed a 
VA examination and failure to afford one amounts to harmless 
error.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Knee Disability

Service treatment records indicate that in November 1985 the 
Veteran was diagnosed with bilateral chondromalacia.  In 
October 1985 the Veteran reported left and right knee pain 
with swelling, effusion and patellar crepitus.  Pain was 
noted on testing the posterior cruciate ligament and medial 
collateral ligament of the left leg as well as the medial 
collateral ligament of the right leg.  

At an examination in December 1985 the Veteran reported a 
history of swollen painful joints and cramps in his legs.  
The Veteran reported episodic knee pain, greater in the left 
than the right, and swelling only of the left side.  This was 
felt to be due to chondromalacia of the patella.  An examiner 
stated that the Veteran had normal lower extremities and 
musculoskeletal systems.

Based on the foregoing, the service treatment records show a 
diagnosis of bilateral chondromalacia but do not show a 
chronic knee disability since a 1985 examination of the lower 
extremities.  However, this does not in itself preclude a 
grant of service connection.  Again, service connection may 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the Veteran is entitled to service connection for 
bilateral chondromalacia of the knees.

Following separation in February 1986, in April 2007 the 
Veteran's knees were examined.  Joints were well maintained 
and there was no evidence of fracture or dislocation.  These 
findings were essentially identical in both of the Veteran's 
knees.  The examination revealed no evidence of fracture or 
dislocation, and mineralization was normal.

While pain in the legs is capable of lay observation, Layno 
v. Brown, 6 Vet. App. 465 (1994), the cause of such pain in 
this case, is more complicated.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

The Federal Circuit has established that for veterans, basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran 
to qualify for entitlement to compensation under those 
statutes, the veteran must prove existence of a disability, 
and one that has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).  In this case, the objective evidence 
of record indicates that the Veteran does not have a 
disability that is due to underlying disease or injury.  
While the Veteran reports pain in his knees, pain alone does 
not in and of itself constitute a disability due to disease 
or injury.  Although the Veteran may be competent to report 
that he has had pain since service or the in-service 
injuries, the normal separation examination and the normal 
post service evidence are far more probative as to whether 
there is underlying pathology.  In the absence of evidence of 
pathology (disease or injury), the Board must conclude that 
the in-service findings were acute and resolved and that 
there is no underlying pathology at this time.

In conclusion, the Veteran does not suffer from a current 
knee disability due to disease or injury and the 
preponderance of the evidence is against the claim.  As there 
is no doubt to be resolved, the claim is denied.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

1.  Service connection for tinnitus is denied.

2.  Service connection for a knee disability is denied.


REMAND

In-service records from October 1985 show that the Veteran 
had been playing football when he reported left and right 
knee pain and that this also followed a history of similar 
complaints.  Swelling and effusion were noted as was patellar 
crepitus.  Pain was noted on testing the posterior cruciate 
ligament and medial collateral ligament of the left leg as 
well as that medial collateral ligament of the right leg.  
The Veteran was diagnosed with medial collateral ligament 
sprains of both legs and was instructed not to jump or run.

In April 2007 imaging of the Veteran's knees revealed 
arterial calcification of the lower leg arteries and 
premature arteriosclerotic calcification.  It was 
specifically noted that such findings were unusual for a 
person of the Veteran's age.

In light of findings of arteriosclerotic calcification, the 
comment by the examiner that such a finding is unusual for a 
person of the Veteran's age, and in-service records which are 
positive for an injury about the area of the knee, we find 
that the issue is reasonably raised by the record and must be 
addressed.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to obtain an opinion from an 
examiner as to whether the etiology of 
Veteran's arteriosclerotic calcification 
is traumatic in nature.  The examiner 
should be a person with appropriate 
knowledge and skills to make such a 
determination and is also to be provided 
the Veteran's claims file for review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


